                      UNITED STATES DISTRICT COURT

                        DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION


RANDY BALL,                                          4:18-CV-04008-KES

                   Plaintiff,

       vs.                                          ORDER DENYING
                                                DEFENDANT’S MOTION FOR
FEDERAL INSURANCE COMPANY,                        SUMMARY JUDGMENT

                   Defendant.


      Plaintiff, Randy Ball, filed a complaint alleging that defendant, Federal

Insurance Company, acted in bad faith and breached its fiduciary duty by

denying Ball’s workers’ compensation claim when there was no legitimate and

reasonable basis for the denial. Docket 1. Federal Insurance denies Ball’s

allegations. Docket 27. Federal Insurance moves for summary judgment.

Docket 28. Federal Insurance alleges that it is entitled to an order granting

summary judgment because Ball cannot establish an essential element of a

workers’ compensation bad faith claim and Ball’s claim is barred by the

doctrines of res judicata and judicial estoppel. Docket 30 at 1-2. Ball opposes

the motion. Docket 32. For the following reasons, the court denies Federal

Insurance’s motion for summary judgment.

                           FACTUAL BACKGROUND

      The facts, viewed in the light most favorable to the non-moving party, are

as follows:
      Ball worked as a swine technician for EMP Serv, LLC. Docket 33 at 1. On

June 21, 2013, Ball was injured while working at a hog confinement facility

that was owned and operated by his employer in Willow Lake, South Dakota.

Id. At that time, Federal Insurance was the workers’ compensation insurance

carrier for EMP Serv, LLC. Id. Initially, Federal Insurance accepted Ball’s claim

as compensable. Id. For the next fourteen months, Ball received treatment from

various medical providers. Id. at 2. On September 30, 2014, Federal Insurance

sent Ball a letter; in the letter, Federal Insurance stated that it would deny all

of Ball’s treatments after that date. Id. Additionally, Federal Insurance

informed Ball that the payment of temporary total disability benefits would

cease at the end of the month. Id. On October 8, 2014, Ball filed a petition with

the South Dakota Department of Labor and requested a hearing for additional

workers’ compensation benefits. Id. Federal Insurance filed an answer to the

petition and denied that Ball was entitled to any additional benefits. Id.

      In November of 2017, Ball, EMP Serv, LLC, and Federal Insurance

entered into a voluntary settlement agreement (Docket 34-14) that resolved

Ball’s workers’ compensation claim. Docket 33 at 2. Under the Settlement

Agreement, Ball received a lump sum of $135,000 in exchange for his

agreement to waive his hearing before the Department of Labor and to resolve

his workers’ compensation permanent total liability claim. Id.; Docket 34-14 at

3-4. The Settlement Agreement also contained clauses that the settlement was

a “compromise of doubtful and disputed claims,” “not an . . . admission of

liability,” and that Ball acknowledged “that there [were] bona fide disputed

                                         2
questions regarding his entitlement to any additional benefits.” Docket 33 at 2-

3; Docket 34-14 at 2. As to a potential bad faith claim, the Settlement

Agreement stated, “Insurer acknowledges that Claimant alleges a ‘bad faith’

handling claim which claim Insurer denies. Insurer acknowledges that this

settlement does not resolve that claim.” Docket 34-14 at 2. The Department of

Labor approved the Settlement Agreement and dismissed Ball’s workers’

compensation claim with prejudice. Docket 33 at 3.

      On January 22, 2018, Ball brought the current action against Federal

Insurance. Docket 1; Docket 33 at 3. Ball alleges that Federal Insurance

committed bad faith by denying his claim in September of 2014 when Federal

Insurance “knew that there was no legitimate and reasonable basis to deny the

claim[.]” Docket 1 ¶ 11; Docket 33 at 3. Federal Insurance filed a motion for

summary judgment on January 11, 2019. Docket 28. Ball opposes the motion.

Docket 32.

                     SUMMARY JUDGMENT STANDARD

      Summary judgment is appropriate if the movant “shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). The moving party can meet its burden

by presenting evidence that there is no dispute of material fact or that the

nonmoving party has not presented evidence to support an element of its case

on which it bears the ultimate burden of proof. Celotex Corp. v. Catrett, 477

U.S. 317, 322-23 (1986). To avoid summary judgment, “[t]he nonmoving party

may not ‘rest on mere allegations or denials, but must demonstrate on the

                                        3
record the existence of specific facts which create a genuine issue for trial.’ ”

Mosley v. City of Northwoods, 415 F.3d 908, 910 (8th Cir. 2005) (quoting Krenik

v. Cty. of Le Sueur, 47 F.3d 953, 957 (8th Cir. 1995)). Summary judgment is

precluded if there is a genuine dispute of fact that could affect the outcome of

the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). When

considering a summary judgment motion, the court views the facts and the

inferences drawn from such facts “in the light most favorable to the party

opposing the motion.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986).

                                   DISCUSSION

I.    Bad Faith Elements

      An employee aggrieved by an insurer's bad faith failure to pay benefits to

which the employee is entitled under the workers’ compensation statute may

proceed against the insurer by way of an action in tort. Hollman v. Liberty Mut.

Ins. Co., 712 F.2d 1259, 1261 (8th Cir. 1983). “An action for bad faith

compensates an insured for the intentional misconduct of a defendant insurer

as distinguished from merely negligent conduct.” Jordan v. Union Ins. Co., 771

F. Supp. 1031, 1032-33 (D.S.D. 1991) (citing Simkins v. Great W. Cas. Co., 831

F.2d 792, 793 (8th Cir. 1987)). The conduct of an insurer in denying a claim is

deemed intentional and in bad faith where there is (1) an absence of a

reasonable basis for denying the benefits of the policy and (2) the insurer’s

knowledge of the lack of a reasonable basis for denial. Mordhorst v. Dakota

Truck Underwriters & Risk Admin. Servs., 886 N.W.2d 322, 324 (S.D. 2016)

                                         4
(citing Hein v. Acuity, 731 N.W.2d 231, 237 (S.D. 2007)). An insurer can

“ ‘challenge claims which are fairly debatable,’ and therefore, ‘will be found

liable only where it has intentionally denied (or failed to process or pay) a claim

without a reasonable basis.’ ” Hein, 731 N.W.2d at 236 (quoting Champion v.

U.S. Fid. & Guar. Co., 399 N.W.2d 320, 324 (S.D. 1987)).

      In South Dakota, “[b]efore a [state] trial court may grant relief for a bad

faith denial of worker’s compensation benefits, it must decide whether the

plaintiff is entitled to benefits.” Zuke v. Presentation Sisters, Inc., 589 N.W.2d

925, 930 (S.D. 1999). “This threshold issue must be decided within the

worker’s compensation forum.” Id. Thus, plaintiffs must exhaust their

administrative remedies before they can bring a bad faith claim. Id.

      South Dakota allows parties to resolve a workers’ compensation claim by

filing a petition with the Department of Labor and requesting a hearing or

entering into an agreement as to compensation. SDCL §§ 62-7-12, 62-7-5. If

the parties reach an agreement as to compensation, they must file a

memorandum of the agreement with the Department of Labor. SDCL § 62-7-5.

If the Department of Labor does not notify the parties that it disapproves of the

agreement, then “the agreement shall stand as approved and is enforceable for

all purposes . . . .” Id. “Compromise agreements permitted under SDCL [§] 62-

7-5 have the same force and effect as adjudicated awards[.]” Sopko v. C & R

Transfer Co., 575 N.W.2d 225, 229 (S.D. 1998). When parties enter into a

settlement agreement, there are no “further administrative remedies to

exhaust.” Hein, 731 N.W.2d at 237.

                                          5
      Federal Insurance argues that Ball’s bad faith claim fails for two reasons.

First, Federal Insurance contends that Ball cannot overcome the threshold

requirement of exhausting his administrative remedies because there is no

administrative ruling that Ball is entitled to benefits. Docket 30 at 5; Docket 40

at 4. Second, Federal Insurance contends that Ball cannot satisfy the first

element of his bad faith claim because it is undisputed that there was no

determination by the Department of Labor that Federal Insurance’s denial of

benefits was “wrongful.” Docket 30 at 2, 5.

      A. Exhaust Administrative Remedies

      Federal Insurance contends that because Ball accepted the Settlement

Agreement and chose to forgo the administrative process, he did not receive a

favorable resolution of his claim or a determination that he was entitled to

benefits by the Department of Labor. Docket 30 at 5. Ball contends that he

exhausted the administrative remedies because the Settlement Agreement is a

substitute for, and has the effect of, an ordinary award. Docket 36 at 7; Docket

41 at 2.

      It is undisputed that the parties filed an agreement with the Department

of Labor. Docket 30 at 5; Docket 34-14. The Settlement Agreement was

approved by the Department of Labor. Docket 33 at 3. In accordance with the

Settlement Agreement, Federal Insurance, on behalf of the employer and itself,

paid Ball a lump sum of $135,000.00. Docket 34-14 at 3. The Settlement

Agreement states that the purpose of the Settlement Agreement is to resolve

the disputed workers’ compensation claims between Ball, EMP Serv, and

                                        6
Federal Insurance. Id. at 2. Thus, the court finds the Settlement Agreement to

be a compensation agreement contemplated under SDCL § 62-7-5, and

therefore, it carries the same force and effect as an adjudicated award.

       In its supplemental reply brief, Federal Insurance relies heavily on

Tovares v. Gallagher Bassett Servs., Inc., 379 F. Supp. 3d 791 (D.S.D. 2019). In

Tovares, the court’s inquiry was on whether the notice of dismissal with

prejudice was a contract under SDCL § 62-7-5. Id. at 803. Ultimately, the court

found that the notice of dismissal did not contain any acknowledgment of

compensability. Id. at 804. The court granted defendant’s motion for summary

judgment because plaintiff “did not obtain an administrative ruling that she

was entitled to benefits . . . .” Id.

       Tovares is distinguishable from the present case. Here, there was a

settlement agreement between the parties that pertained to compensability.

Though Federal Insurance continues to deny the validity of the claims and

Ball’s disability status, it admitted to compensability by signing the Agreement

and paying $135,000 to Ball to resolve the workers’ compensation claim.

Conversely, there was no settlement agreement in Tovares. The lack of an

agreement for compensability appears to be an essential reason why the court

found that Tovares’s bad faith claim failed. See id. (stating the notice of

dismissal was not a compromise agreement under SDCL § 62-7-5 and did not

carry the same force and effect as an adjudicated award).

       Federal Insurance’s position is flawed because it argues Ball can only

exhaust the administrative remedies by obtaining a decision by the Department

                                         7
of Labor that Ball is entitled to benefits. Hein, however, goes against this

position. The South Dakota Supreme Court held the administrative remedies

were exhausted by the settlement. Hein, 731 N.W.2d at 237. Thus, Ball does

not need to have a ruling from the Department of Labor to overcome the

threshold. Instead, the parties’ Settlement Agreement and its approval by the

Department of Labor exhausted the administrative remedies. This holding

reflects South Dakota’s “historical preference for settlement of disputes.”

A. Unruh Chiropractic Clinic v. De Smet Ins. Co., 782 N.W.2d 367, 373 (S.D.

2010); see also Driscoll v. Driscoll, 568 N.W.2d 771, 774 (S.D. 1997) (“[I]t is

good public policy to encourage settlement agreements.”).

      B. An Absence of a Reasonable Basis for Denial

      The first element of a bad faith claim requires an absence of a reasonable

basis for denying the benefits of the policy. Hein, 731 N.W.2d at 236 (citing

Champion, 399 N.W.2d at 324). “Insurers are entitled to challenge fairly

debatable claims.” Id. at 237 (citing Zuke, 589 N.W.2d at 930). “Because any

injury in a workers’ compensation bad faith claim stems from the insurer’s

denial, not the insurer’s conduct alone, a central element of the cause of action

is whether there has been a wrongful denial of benefits.” Id. (citing Champion,

399 N.W.2d at 324). Therefore, the resolution of a plaintiff’s entitlement to

benefits at the administrative level “will have a direct bearing on the viability of

a bad faith claim.” Id. (citing Zuke, 589 N.W.2d at 930).

      In opposition to a summary judgment motion, plaintiffs can establish

this first element with an award from the Department of Labor that states they

                                         8
are entitled to benefits. See Harms v. Cigna Ins. Cos., 421 F. Supp. 2d 1225,

1229 (D.S.D. 2006) (“[O]ne of the elements of the bad faith claim is a final

judgment in South Dakota worker’s compensation proceedings in favor of the

claimant.”). On the other hand, courts have granted summary judgment on

this element when the Department of Labor determined that claimants were

not entitled to benefits. See Jordan, 771 F. Supp. at 1033 (finding as a matter

of law that defendant’s denial of plaintiff’s claims was not made in absence of a

reasonable basis because the Department of Labor determined that plaintiff

was not entitled to benefits).

      Here, Ball can show the absence of a reasonable basis for denying

benefits by Federal Insurance. The Department of Labor approved the

Settlement Agreement that compensated Ball $135,000 in resolution of his

workers’ compensation claims, i.e. an award from the Department of Labor in

favor of Ball. See Sopko, 575 N.W.2d at 229 (stating these settlement

agreements “have the same force and effect as adjudicated awards”). The

Settlement Agreement stated that Ball was entitled to benefits and therefore, it

is possible that there was no reasonable basis for denying benefits. See

Brennan v. W. Nat. Mut. Ins. Co., 125 F. Supp. 2d 1152, 1154-55 (D.S.D. 2001)

(denying defendant’s motion for summary judgment because the Department of

Labor’s technical dismissal of plaintiff’s claim left open the possibility that

plaintiff was entitled to benefits and that there was no reasonable basis for

denying benefits).




                                         9
      The court does not construe the Settlement Agreement to be an adverse

decision to Ball, nor does it construe it to mean that Ball was not entitled to

benefits or that Federal Insurance had a reasonable basis for its denial of

benefits. Unlike other cases where summary judgment was granted, there is no

dismissal or determination by the Department of Labor that Ball was not

entitled to benefits. See Jordan, 771 F. Supp. at 1033 (finding the defendant’s

initial denial of the plaintiff’s claim was supported by the Department of

Labor’s determination that plaintiff was not entitled to benefits). Thus, the

court finds that Ball can establish the first element of the bad faith claim.

      Viewing the evidence in the light most favorable to Ball, he can establish

the two elements Federal Insurance challenged in its motion for summary

judgment. Thus, the court denies Federal Insurance’s motion for summary

judgment as it pertains to this argument.

II.   Res Judicata

      Next, Federal Insurance argues that Ball’s workers’ compensation bad

faith claim “fails as a matter of law due to the doctrine of res judicata.” Docket

30 at 6. “Under res judicata, a final judgment on the merits of an action

precludes the parties or their privies from relitigating issues that were or could

have been raised in that action.” Allen v. McCurry, 449 U.S. 90, 94 (1980). “Res

judicata seeks to promote judicial efficiency by preventing repetitive litigation

over the same dispute.” People ex rel. L.S., 721 N.W.2d 83, 90 (S.D. 2006)

(citing Wells v. Wells, 698 N.W.2d 504, 508 (S.D. 2005)). In South Dakota for

res judicata to apply, four elements must be met:

                                        10
      (1) a final judgment on the merits in an earlier action; (2) the
      question decided in the former action is the same as the one decided
      in the present action; (3) the parties are the same; and (4) there was
      a full and fair opportunity to litigate the issues in the prior
      proceeding.

Id. at 89-90 (citation omitted). To determine if these four elements are

established, “a court should construe the doctrine liberally, unrestricted by

technicalities.” Id. at 90. Here, Federal Insurance argues that all four elements

of res judicata are present. Docket 30 at 7.

      A. Final Judgment on the Merits in an Earlier Action

      For the first element, Federal Insurance argues that the workers’

compensation proceeding was resolved with a final judgment on the merits.

Docket 30 at 8. Federal Insurance contends that the judgment dismissing the

workers’ compensation claim with prejudice satisfies this element. Id. It is

undisputed that the Settlement Agreement ordered Ball to file a dismissal with

prejudice with the Department of Labor, and Ball filed the dismissal. Id.;

Docket 33 at 3.

      Federal Insurance is correct that the dismissal of Ball’s workers’

compensation claim constitutes a final judgment on the merits for purposes

of res judicata. Larken, Inc. v. Wray, 189 F.3d 729, 732 (8th Cir. 1999).

Generally, “worker’s compensation awards, whether by agreement of the

parties or following an adjudication, are res judicata as to all matters

considered . . . .” Larsen v. Sioux Falls Sch. Dist. No. 49-5, 509 N.W.2d 703,

706 (S.D. 1993). But this is limited to Ball’s workers’ compensation claim.




                                        11
      The Department of Labor does not have jurisdiction over Ball’s bad faith

claim. Lagler v. Zurich Am. Ins. Co., No. 12-CV-4037-LLP, 2012 WL 3264906, at

*2 (Aug. 10, 2012). Thus, the Settlement Agreement and the Dismissal did not,

and could not, resolve Ball’s bad faith claim. In fact, the Settlement Agreement

left open the opportunity for Ball to bring a bad faith claim stating: “Insurer

acknowledges that Claimant alleges a ‘bad faith’ handling claim which claim

Insurer denies. Insurer acknowledges that this settlement does not resolve that

claim.” Docket 34-14 at 2. Thus, this first element is not satisfied.

      B. Question Decided in the Former Action is the Same

      Federal Insurance argues that the dispositive issue in the present action

is the same issue that was resolved at the administrative level. Docket 30 at 7;

Docket 35 at 7. Federal Insurance notes that a bad faith claim is based on the

allegation that the insurer’s denial of benefits was wrongful and without a

reasonable basis. Docket 35 at 7. Federal Insurance alleges that the “doubtful

and disputed nature” of its liability to provide additional benefits was agreed to

in the Settlement Agreement, which the Department of Labor approved. Docket

30 at 7.

      To determine whether the questions are the same, “[t]he test is a query

into whether the wrong sought to be redressed is the same in both

actions.” Glover v. Krambeck, 727 N.W.2d 801, 805 (S.D. 2007) (internal

quotation omitted). Federal Insurance frames plaintiff’s current request as a

determination on whether he is entitled to benefits. See Docket 30 at 7. But in

substance, Ball is not attempting to pursue the same outcome that he did with

                                        12
the Department of Labor. At the administrative level, Ball sought a

determination by the Department of Labor that his injury was work related,

that he was disabled, that he was entitled to benefits, and ultimately, the

amount of his monetary award for additional benefits. Here, Ball is bringing an

intentional tort claim against the insurer for its misconduct in denying his

benefits. Thus, Ball is not seeking additional benefits in this action, instead, he

is seeking monetary damages for Federal Insurance’s actions. Thus, this

element is not satisfied.

      C. The Parties or their Privies are the Same

      The named parties here were also the parties in the Department of Labor

proceeding. See Docket 33 at 2. Additionally, the same parties who were

involved with and signed the Settlement Agreement are the same parties here,

minus the employer. Id.; Docket 34-14. Therefore, this element is satisfied.

      D. Full and Fair Opportunity to Litigate the Issues

      Both parties had the opportunity to litigate the issue of Ball’s entitlement

to benefits at the administrative level. And this issue is an essential element to

Ball’s bad faith claim. But the parties did not litigate the issue of whether

Federal Insurance acted in bad faith when it denied Ball’s workers’

compensation claim. Thus, this element is not satisfied.

      Overall, res judicata is not applicable because these elements have not

been satisfied.




                                        13
III.   Judicial Estoppel

       Lastly, Federal Insurance argues that Ball’s claim is barred by the

doctrine of judicial estoppel. Docket 30 at 11. Judicial estoppel applies when a

party “who by his words or conduct takes positions inconsistent with his

rights, unfairly misleading others into detrimental reliance.” Wilcox v.

Vermeulen, 781 N.W.2d 464, 468 (S.D. 2010) (internal quotation and

alterations omitted). The court will apply judicial estoppel if three elements are

present:

           the later position must be clearly inconsistent with the earlier
           one; the earlier position was judicially accepted, creating the risk
           of inconsistent legal determinations; and the party taking the
           inconsistent position would derive an unfair advantage or impose
           an unfair detriment to the opponent if not estopped.

Id. (quoting Canyon Lake Park, L.L.C. v. Loftus Dental, P.C., 700 N.W.2d 729, 737

(S.D. 2005)).

       Federal Insurance argues that all three elements are present. For the

first element, Federal Insurance contends that Ball’s “current allegation that

[Federal Insurance] was without a reasonable basis to deny his claim is clearly

inconsistent with the admissions he made as a condition for settling the prior

litigation.” Docket 30 at 11.

       In his complaint, Ball alleges that when Federal Insurance denied Ball’s

claim Federal Insurance knew “there was no legitimate and reasonable basis to

deny the claim[.]” Docket 1 ¶ 11. In the Settlement Agreement, both parties

acknowledged “that there [were] bona fide disputed questions regarding

[plaintiff’s] entitlement to any additional payments.” Docket 34-14 at 2. These

                                          14
two statements are not “clearly inconsistent” with each other. Rather, it is a

jury question as to whether Federal Insurance had a reasonable basis to deny

or fail to process Ball’s claim. See Hein, 731 N.W.2d at 236.

      Thus, the court finds that Ball’s later position is not clearly inconsistent

with the earlier one. Because Federal Insurance cannot satisfy this first

element, the court will not analyze the other two elements. Ball’s claim is not

barred by judicial estoppel.

                                  CONCLUSION

      Federal Insurance is not entitled to summary judgment as a matter of

law because Ball has been able to establish the elements of a workers’

compensation bad faith claim. Additionally, res judicata does not apply

because there was not a final judgment on the merits in the former action and

the question decided in the former action is different from the present question.

Lastly, judicial estoppel is not applicable because Ball’s earlier statement is not

clearly inconsistent with his current statement. For these reasons, it is

      ORDERED that Federal Insurance’s motion for summary judgment

(Docket 28) is DENIED.

      Dated July 26, 2019.

                                BY THE COURT:


                                /s/ Karen E. Schreier
                                KAREN E. SCHREIER
                                UNITED STATES DISTRICT JUDGE




                                        15
